                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ENNOVA RESEARCH SRL,                                Case No. 16-cv-05114-KAW
                                   8                    Plaintiff,
                                                                                             ORDER REGARDING MOTION FOR
                                   9              v.                                         MONETARY SANCTIONS AND
                                                                                             CONTEMPT
                                  10     BEEBELL INC.,
                                                                                             Re: Dkt. No. 69
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On June 20, 2018, Plaintiff Ennova Research SRL filed a motion for monetary sanctions

                                  14   and contempt against Defendant Beebell Inc. (Dkt. No. 69.) After the filing of the motion,

                                  15   Defendant's counsel moved to withdraw. (Dkt. No. 74.) On August 28, 2018, the Court granted

                                  16   the motion to withdraw. (Dkt. No. 78.) In that order, the Court explained that because Defendant

                                  17   is a corporation, it is not able to appear in federal court except by counsel, and therefore gave

                                  18   Defendant 45 days to find substitute counsel. (Id. at 3.)

                                  19          As of the date of this order, Defendant has not obtained substitute counsel. Accordingly,

                                  20   the Court finds it appropriate to rule on Plaintiff's motion for monetary sanctions and contempt.

                                  21   The Court notes, however, that Plaintiff's counsel provides no information in support of his

                                  22   request for attorney's fees. Specifically, Plaintiff's counsel fails to provide any time records,

                                  23   evidence of costs, or information about his experience that would be relevant to determining

                                  24   whether a $425 hourly rate is reasonable. See Chalmers v. City of L.A., 796 F.2d 1205, 1210 (9th

                                  25   Cir. 1986) ("In determining reasonable hours, counsel bears the burden of submitting detailed time

                                  26   records justifying the hours claimed to have been expended"). The Court therefore ORDERS

                                  27   Plaintiff to provide supplemental briefing, by November 7, 2018, regarding the amount of

                                  28   attorney's fees, which must include sufficient documentation to allow the Court to determine if the
                                   1   hours, costs, and hourly rate are sufficient. Failure to provide sufficient documentation may result

                                   2   in the Court reducing the amount requested. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)

                                   3   ("Where the documentation of hours is inadequate, the district court may reduce the award

                                   4   accordingly"); eADGEAR, Inc. v. Liu, No. 11-cv-5398-JCS, 2012 WL 2367805, at *20 (N.D. Cal.

                                   5   June 21, 2012) (recommending the denial of attorney's fees where counsel failed to provide time

                                   6   sheets or affidavits in support of their request).

                                   7           IT IS SO ORDERED.

                                   8   Dated: October 30, 2018
                                                                                                __________________________________
                                   9                                                            KANDIS A. WESTMORE
                                  10                                                            United States Magistrate Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            2
